Citation Nr: 0637495	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $7,855.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1966.  He died in October 2000.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 decision of the Committee 
on Waivers and Compromises (the Committee) of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In June 2006, the appellant testified at the RO before the 
undersigned at a Travel Board hearing.


FINDINGS OF FACT

1.  In March 2001, the appellant was notified of the award of 
VA death pension benefits effective from October 2000, based 
on her reports of no income from any source. She was advised 
that the amount of her pension benefits depended on her 
income and that any change in income or increase in net worth 
should be immediately reported to VA.  

2.  In February 2002, the appellant reported to VA that she 
had been employed from February 2001 throughout 2001 and had 
received approximately $24,143.04 in gross wages.  

3.  Based on the reports of additional income, in May 2002 
the RO retroactively terminated the appellant's death pension 
benefits effective from February 2001, as her income exceeded 
the maximum annual pension rate.

4.  As a result of the retroactive termination of the 
appellant's death pension benefits, she was paid $7,855.00 in 
benefits to which she had no legal entitlement.

5.  The appellant was substantially at fault in the creation 
of the overpayment in failing to report her income in a 
timely manner, and the debt was validly created.

6.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.

7.  The appellant was unjustly enriched by her receipt of 
$7,855 in VA death pension benefits, to which she was not 
entitled; recovery of the debt would not defeat the purpose 
for which VA pension benefits are authorized, recovery of the 
VA benefits would not nullify the objective for which 
benefits were intended and undue hardship would not result 
from recovery of the debt.

8.  The appellant did not change her position to her 
detriment, and reliance on VA death pension benefits did not 
result in relinquishment of a valuable right or incurrence of 
a legal obligation.




CONCLUSION OF LAW

1.  An overpayment of improved death pension benefits in the 
amount of $7,855.00 was properly created.  38 U.S.C.A. §§ 
5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2006).

2.  Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $7,855 is not precluded 
because of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965(b) (2006).

3.  Recovery of the overpayment of VA death pension benefits 
in the amount of $7,855.00 is not against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) pertain to chapter 51 of 
title 38, U.S. Code, and not to the statute at issue in this 
appeal -- chapter 53 of title 38, which contains its own 
notice provisions.  Thus, the Court held that VCAA does not 
apply in waiver cases.  See Lueras v. Principi, 18 Vet. App. 
435 (2004); see also Barger v. Principi, 16 Vet. App. 132 
(2002).

In reaching this conclusion, the Court observed that the 
statute pertaining to waiver claims, 38 U.S.C.A. § 5302, 
contains its own notice provisions.  This statute requires 
that a payee be notified of his or her right to apply for a 
waiver, and a description of the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a).  In addition, by 
regulation, it is required that, when a debt results from an 
individual's participation in a benefits program, the 
individual must be informed of the exact amount of the debt, 
and the collection methods to be employed.  38 C.F.R. § 
1.911(d) (2006).  The individual must also be notified of his 
or her rights and remedies, specifically, that he or she may 
informally dispute the debt, or the amount of the debt; that 
he may request a waiver; that he may request a hearing; and 
that he may appeal the underlying debt. 38 C.F.R. § 1.911(b), 
(c).  This information was provided to the appellant in a 
letter from the Debt Management Center (DMC) dated in June 
2002.  The claimant must also be provided notice of the 
reasons for the debt.  38 C.F.R. § 1.911(d).  This was 
accomplished in the COWC decision of March 2003 and the 
statement of the case issued in July 2004.  Thus, there has 
been adequate notification and development under the relevant 
law.  

Factual Background

The record reflects that the veteran died in October 2000.  
The veteran's death was not related to a service-connected 
disease or injury.

In October 2000, the appellant filed an application for VA 
death pension benefits on a VA Form 21-534. 

In correspondence from the VA RO dated in March 2001, the 
appellant was notified that her claim for VA death pension 
benefits was granted, effective from October 1, 2000.  She 
was advised that the pension rate was income dependent and 
notified that medical expenses that she incurred and paid may 
be used to reduce the amount of counted income.  She was 
informed that she was being paid as a surviving spouse with 
no dependents and that the income used by VA to figure them 
amount of death pension benefits due to the appellant from 
November 1, 2000 forward consisted of evidence showing no 
income from earnings, Social Security, retirement or other 
sources.  

The appellant was further informed by the RO that her 
responsibilities included informing VA right away if one or 
more of the following occurred: (1) her income changed; (2) 
she gained a dependent; (3) her net worth increased 
(including cash, bank accounts, investments and real estate, 
except her home); (4) she moved.  She was advised to contact 
VA if she had any questions and was provided with 2 phone 
numbers to do so.  She was also provided with an enclosure of 
a VA Form, 21-8767, Death Pension Award Attachment, which 
explained factors concerning this benefit.  

In February 2002, the appellant filed a VA Form 21-0518, 
Improved Pension Eligibility Verification Report.  She 
reported that she had not remarried since the veteran died.  
She also reported that her income had changed because she had 
started working again from January 30, 2001 forward.  She 
estimated that her gross wages for employment from January 1, 
2001, to December 31, 2001, totaled $24,143.04; and estimated 
that her gross wages for employment from January 1, 2002, to 
December 31, 2002, would total $15,600.  

In correspondence from the VA RO dated in May 2002, the 
appellant was notified that her death pension benefits were 
being terminated because evidence had been received showing 
that the appellant's net worth had changed.  She was advised 
that the evidence supporting the termination consisted of the 
VA Form 21-0518 filed by the appellant in February 2002 
showing that she had earned $24,143.04 in wages for the year 
2001.  She was notified that this income must be counted for 
VA purposes effective from February 1, 2001, and that this 
income had put her over the maximum allowable limit to 
receive VA pension benefits.  The correspondence showed that 
the appellant's countable income from February 1, 2001, until 
the end of 2001 was $23,628; it was noted that the maximum 
allowable pension rate for 2001 by law was $6237.00.  The VA 
RO correspondence stated that the appellant's VA death 
pension benefits were being terminated effective February 1, 
2001, and that this action would create an overpayment, the 
amount of which she would be notified shortly.  

In correspondence from the VA RO dated in June 2002, the 
appellant was notified that the amount of the overpayment 
created was $7,855.00 and that this amount was owed to VA.  
She was advised that she could dispute the amount of the debt 
and request a waiver of the debt.

In August 2002, the appellant requested waiver of the debt.  
Evidence provided by her in support of her case indicates 
that her total monthly income was $1775.11, and that her 
monthly expenses were in excess of that amount.  She 
indicated that the VA death pension check that she had been 
receiving was very helpful towards paying her bills.  

In March 2003, the Committee on Waivers and Compromises 
(Committee) of the Wichita, Kansas, RO denied the appellant's 
application for a waiver of the debt owed to VA in the amount 
of $7,855.00.  It was determined that she was free of fraud, 
misrepresentation or showing bad faith and that she was 
solely at fault in the creation of the debt.  The Committee 
noted that although the appellant reported that her monthly 
income did not cover her monthly expenses, she was reporting 
significantly more expenses than were needed to cover her 
basic needs.  It was ultimately determined that requiring 
repayment of the debt would not be against the standards of 
equity and good conscience.  The appellant was notified of 
that decision in April 2003.  

In her March 2004 Notice of Disagreement, the appellant 
stated that when she went to apply for widow benefits, a 
woman in the Wichita, KS, VA RO office helped her with the 
paper work and verbally mentioned that if she returned to 
work, she should inform VA.  The appellant stated that the 
woman did not say how much money she could earn or not earn 
and still receive benefits, and argued that therefore, she 
was not properly or fully informed.  She indicated that she 
had not received any information in reference to this since 
she filed for death pension benefits.

In the substantive appeal received in September 2004, the 
appellant again mentioned that she had not been fully 
informed of the factors affecting VA pension benefits and 
mentioned that her application for benefits had largely been 
completed for her by a VA RO staff member.  She also 
mentioned at that time that she had remarried.

In June 2006, the appellant testified at a Travel Board 
hearing.  At that time, she testified that she became aware 
of the overpayment by notification mailed to her by the RO.  
The appellant testified that she did not receive full 
instruction and notification of the dos and don'ts pertaining 
to her VA death pension claim and benefits.  She stated that 
the veteran passed away in October 2000 and that she started 
working in February 2001, but did not know that she was 
supposed to report this to VA because she was never given 
this instruction or guidance by the woman (a VA RO staff 
person) who assisted her in filing the death pension claim.  
She indicated that she received notice that she was granted 
benefits in March 2001, after she had started working, but 
did not report this fact until February 2002.  She testified 
that she remarried in June 2003.  

Legal Analysis

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
RO has determined that the appellant was overpaid $7,855.00 
in VA death pension benefits from February 1, 2001.  The 
appellant has not specifically disputed the calculations of 
the overpayment.  She has maintained that her failure to 
report income from employment which she began in February 
2001 may have been due to incomplete directions and 
notification on the part of VA staff helping her complete her 
death pension benefits application.

Arguably, the appellant asserts that the creation of the debt 
at issue was the sole result of VA administrative error.  See 
38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 
3.500(b)(2) (2006) (the effective date of reduction or 
discontinuance of benefits by reason of an erroneous award 
based solely on administrative error shall be the date of 
last payment).  In March 2001, the appellant was notified 
that her claim for VA death pension benefits was granted, 
effective from October 1, 2000.  She was specifically advised 
that the pension rate was income dependent.  The appellant 
was also informed by the RO at that time that her 
responsibilities included informing VA right away if her 
income changed and/or her net worth increased (including 
cash, bank accounts, investments and real estate, except her 
home).  She was advised to contact VA if she had any 
questions and was provided with 2 phone numbers to do so.

In March 2001, the RO timely and simply explained to the 
appellant that the receipt of death pension benefits was 
income sensitive.  The RO letter delineated to the appellant 
the types of income sources requiring disclosure.  Although 
she started working and earning income in February 2001, it 
was not until February 2002 that she reported this to VA.  At 
least from the time of notification from VA in March 2001, 
the appellant knew, or should have known, that her acceptance 
of death pension benefits while being in receipt of income 
from employment wages could result in an overpayment of 
pension benefits.  She cannot profess ignorance of rules, 
regulations, and notices of awards while concomitantly 
blaming the overpayment as VA's sole error.  See Jordan v. 
Brown, 10 Vet. App. 171, 174-75 (1997) (erroneous VA payment 
not the product of sole administrative error where claimant 
abdicated responsibility of reading the benefit criteria 
provided by VA and cashing checks that claimant should have 
known were sent in error).  The appellant's failure to timely 
report the employment income she received in 2001 was the 
cause for the creation of the overpayment.  While she did 
ultimately did report her income, it was still her failure to 
timely report the change that caused the overpayment.

As such, the Board finds that no portion of the creation of 
the debt may be attributed to sole error on the part of VA.  
The preponderance of the evidence establishes that the 
overpayment of death pension benefits in the amount of 
$7,855.00 was validly created.  There is no doubt of material 
fact to be resolved in the appellant's favor.  38 U.S.C.A. § 
38 U.S.C.A. § 5107(b) (West 2002).

The Committee determined that waiver of recovery is not 
prohibited in this case as the overpayment in pension 
benefits to the appellant was not shown to have been the 
result of conduct on her part which amounted to bad faith.  
38 U.S.C.A. § 5302(c) (West 2002).  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the ... Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2006).  

Having reviewed the evidence independently, the Board concurs 
with the Committee finding that there is no showing fraud, 
misrepresentation, or bad faith on the appellant's part with 
respect to the creation of the overpayment at issue.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a). 

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The appellant is largely 
at fault in this case.  In March 2001 correspondence from the 
VA RO, the appellant was notified that her death pension 
benefits claim was approved, based on information provided by 
her in October 2000 which indicated that she had no sources 
of income and no employment income.  In that same 
correspondence, the appellant was also clearly notified of 
her obligation to inform VA ("tell us right away") of a 
change in her income or an increase in net worth.  Clearly 
her income had changed from the time of financial information 
she furnished in October 2000, which provided the basis of 
the pension award, and February 2001 forward, when she was in 
receipt of income from employment.  

The appellant began working in February 2001 and worked 
throughout 2001, making $24,143.04 during 2001, which was not 
reported to VA until February 2002.  The appellant argues 
that she did not know she needed to inform VA of this.  The 
Board finds that this statement is not credible, particularly 
in light of the fact that the appellant acknowledged 
receiving the March 2001 correspondence from the VA RO.  The 
appellant was notified by VA that it was her obligation to 
notify VA of a change income or an increase in net worth, not 
the responsibility of VA and its staff members.  The 
appellant is clearly and solely at fault in the creation of 
the overpayment of VA improved death pension benefits by 
reason of her failure to properly notify the RO of all earned 
income, including income from employment, for the period in 
question.  

The Board acknowledges that it appears that someone other 
than the appellant (reportedly a VA staff member) assisted 
her with the submission of her claim for death pension 
benefits and the appellant urges that VA was therefore at 
fault as she was not fully apprised by VA staff of the 
consequences of a change in income or net worth.  Even so, 
the appellant herself was notified of her responsibilities in 
the March 2001 correspondence from VA and the appellant was 
encouraged to ask VA to explain anything that she did not 
understand.  Furthermore, the United States Supreme Court has 
held that persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from 
innocent ignorance."  The Court has specifically applied this 
holding to knowledge of VA law and regulations.  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. 
Ed. 10 (1947).  Moreover, fault is also shown by the fact 
that the appellant continued to accept benefits when she 
should have known they were excessive given her change in 
income and increase in net worth during 2001.  Accordingly, 
in weighing the fault of the appellant's against the claimed 
fault of VA, the Board concludes that it was the appellant's 
actions, not those of VA, that was the cause of the 
overpayment.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  Although there is no financial status report of 
record, the appellant provided an accounting of her monthly 
income and debts in June 2002.  At that time, she indicated 
that her total monthly income was $1775.11 and her monthly 
debts totaled more than $2,100.00.  However, it appears that 
some of the enumerated monthly expenses were over-stated and 
that certain listed debts significantly exceed a reasonable 
monthly amount, given the appellant's reported income 
limitations.  For instance, the appellant listed that her 
monthly grocery bill, for her solely, was $550.00, exceeding 
the combined monthly payments due for her house and land, 
$358.00 and 145.00, respectively.  She also listed that her 
land-line phone bill as $50.00 a month and her cell phone 
bill as $280.00 a month, for a total monthly phone bill of 
$330.00; more than monthly truck insurance ($100.00); the 
electric bill ($100 a month) and her monthly health insurance 
bill ($78.20), combined.  It also appears that the appellant 
has a significant truck payment per month of $509.16.  

The record reflects that the appellant continues to work and 
is making more income every year.  In fact, she estimated 
that for the 1/2 year extending from June 1, 2002, to January 
1, 2003, she would make 19,000.00, after making $23,528.29, 
for nearly an entire year extending from $23,528.29.  There 
is no indication that any of the monthly debts that she 
listed in June 2002 are behind.  There has been no evidence 
provided explaining why any creditor, including the holder of 
her truck loan note, should be given greater priority than VA 
should be given.  Moreover, it is clear that she could trim 
some of her incidental expenses, such as her phone costs, in 
order to assist in satisfying the debt to VA.  Therefore, the 
Board does not find financial hardship in this case.

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that VA death pension benefits 
are payable to a veteran's surviving spouse or child based on 
a veteran's service.  These benefits are income sensitive 
meaning that they are reduced by the amount of income 
generated by the recipient less certain adjustments made for 
medical expenses.

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security 
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The rates for the pertinent years are as follows:

Effective December 1, 2000, the maximum allowable rate for a 
surviving spouse with no children was $6,237.  See M21-1, 
part I, Appendix B, (change 35) (August 31, 2001).

Effective December 1, 2001, the maximum allowable rate for a 
surviving spouse with no children was $6,407.  See M21-1, 
part I, Appendix B, (change 41) (November 4, 2002).

Effective December 1, 2002, the maximum allowable rate for a 
surviving spouse with no children was $6,497.  See M21-1, 
part I, Appendix B, (change 46).

Thus, during the 2001, the year in which the bulk of the debt 
was created, the largest income a surviving spouse (without 
dependent children) could have during that year and still be 
entitled to receive death pension payments was $6,237.  The 
record shows (and the appellant does not dispute) that during 
that year her countable annual income for 2001 was 
$23,628.00, considerably exceeding that amount.  The 
appellant argues that she should nonetheless be entitled to 
pension payments as her income is inadequate for her support.  
However, the Board is bound by the noted income limitations, 
which have the force of regulation, and has no authority to 
disregard them.  The law is dispositive, and repayment of the 
debt would not nullify the purpose for which the death 
pension benefits were intended, since the appellant's income 
for 2001 greatly exceed the maximum income allowed for a 
surviving spouse without dependent children and there is no 
showing that she was formerly or is currently deprived of 
basic necessities such as food and shelter due to the 
termination of death pension benefits as a result of her 
excessive income.  See 38 C.F.R. § 1.965(a)(4).

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2006).  
In this case, the appellant clearly received additional VA 
benefits to which she was not legally entitled.  Waiver of 
this debt would therefore result in a windfall and produce 
unfair gain to the appellant.  The failure of the Government 
to insist on its right to repayment of this debt would result 
in the appellant's unjust enrichment at the expense of the 
taxpayer, and it would negatively impact other VA 
beneficiaries as resources for their care are certainly not 
unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2006).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that she did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment in 
the amount of $7855.00 is not against the principles of 
equity and good conscience.  For the reasons indicated above, 
the Board finds that the significant fault on the part of the 
appellant, as well as the unjust enrichment which would 
accrue from a waiver, overwhelmingly outweigh any element 
tending to support a waiver of recovery of the overpayment in 
this case.  Therefore, in viewing the elements of equity and 
good conscience, the Board concludes that the negative 
evidence outweighs the positive evidence and that the facts 
in this case do not demonstrate that the recovery of the 
overpayment is against equity and good conscience.

Accordingly, the claim is denied.




ORDER

Waiver of the recovery of an overpayment of death pension 
benefits in the amount of $7,855.00, is denied.



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


